Title: To George Washington from Guy Carleton, 3 October 1783
From: Carleton, Guy
To: Washington, George


                        
                            Sir,
                            New York 3rd October 1783
                        
                        I take this opportunity of informing your Excellency that I have ordered several Transports which sailed with
                            Refugees for Nova Scotia, to proceed immediately after performing that service to Penobscot to remove from thence the
                            Kings Troops and Stores. I have directed the Officer commanding that Post of conform strictly to the Articles of the
                            Provisional Treaty, and to notify to the Officer commanding the nearest American Post, or the nearest civil Magistrate,
                            the time he thinks he shall be able to remove from thence, in order that some person properly authorized may attend, to
                            whom he will deliver up the Fortifications, with such American Artillery as may be found therein.
                        I write also to His Excellency Governor Hancock, to give him the same information. I am Sir, Your Excellency’s
                            most obedient and most humble servant
                        
                            Guy Carleton
                        
                    